Citation Nr: 1732750	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  05-38 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbosacral strain.

2.  Entitlement to service connection for a thoracic spine disability, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1977 to December 1981.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the May 2004 rating decision, in pertinent part, the RO denied service connection for a neck condition and a thoracic spine condition.

This issue was previously remanded by the Board in September 2009, October 2011, and April 2015.  

The Board denied this claim in an October 2015 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties agreed to vacate the Board's decision and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in February 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In their JMR, the parties found that the April 2014 VA examination and the June 2014 addendum opinion were inadequate because they failed to consider favorable evidence and presented internally inconsistent findings.  In particular, the parties found that, contrary to the examiner's finding that the Veteran's cervical spine condition was first documented in 1998 and his thoracic spine condition was first documented in 2003, medical records note the Veteran's reports of neck and back pain as early as 1988.  The parties also noted that the Veteran claimed service connection for neck and back disabilities prior to 1998 and that the April 2014 examination report appeared to contradict itself by containing both positive and negative nexus opinions for the Veteran's cervical and thoracic spine disabilities.  Lastly, the parties noted that the June 2014 addendum opinion did not address the possibility of service connection as secondary to the Veteran's service-connected lumbosacral strain.  Therefore, the Board finds that an additional VA medical opinion is needed in accordance with the JMR.  

In addition, in a July 2017 statement, the Veteran's representative cited a published article provided by the American Association of Neurological Surgeons on the possibility of a nexus between cervical, thoracic, and lumbar spine disabilities.  On remand, the examiner should address the cited article.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a medical opinion by an appropriate examiner for the purpose of determining the current nature and likely etiology of any cervical or thoracic spine disability.  The need for an examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to the following:

a. whether it is as likely as not (a probability of 50 percent or greater) that any current cervical spine disability had its origin in service or is related to the Veteran's active service.  

b. whether it is as likely as not that any current cervical spine disability was caused or aggravated beyond its natural progression by the Veteran's service-connected lumbosacral strain.

c. whether it is as likely as not (a probability of 50 percent or greater) that any current thoracic spine disability had its origin in service or is related to the Veteran's active service.  

d. whether it is as likely as not that any current thoracic spine disability was caused or aggravated beyond its natural progression by the Veteran's service-connected lumbosacral strain.

In reaching these determinations, the examiner should take into account any lay statements of record regarding the nature of injuries in service and the nature and onset of symptoms, including his service connection claims for neck and back disabilities prior to 1998.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.  

The examiner should also take into account treatment records and VA examination reports as early as 1986 noting thoracic scoliosis and the Veteran's reports of neck pain, as well as the article from the American Association of Neurological Surgeons cited by the Veteran's representative in its July 2017 statement.   

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

2.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




